      Case 4:19-cv-00961-KOB-JHE Document 32 Filed 02/20/20 Page 1 of 2                              FILED
                                                                                            2020 Feb-20 PM 12:28
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 BALBIR SINGH,                                   )
                                                 )
        Petitioner,                              )
                                                 )
 v.                                              )   Case No.: 4:17-cv-01793-RDP-JHE
                                                 )
 JEFF SESSIONS, et al.,                          )
                                                 )
        Respondents.                             )

 ____________________________________________________________________________

 BALBIR SINGH,                                   )
                                                 )
        Petitioner,                              )
                                                 )
 v.                                              )   Case No.: 4:19-cv-00961-KOB-JHE
                                                 )
 MARK MORGAN, et al.,                            )
                                                 )
        Respondents.                             )

                                               ORDER

       On February 19, 2020, this court received the Eleventh Circuit’s mandate in Case No. 4:17-

01793-RDP-JHE. (Doc. 19). Accordingly, these consolidated petitions must be set for an

evidentiary hearing. (See doc. 18).

       This case is set for a telephone conference at 10:00 a.m. on March 18, 2020. The parties

should be prepared to discuss the following:

       (1) Any outstanding discovery issues, including those that the parties believe require the
           court’s intervention;

       (2) Petitioner’s request for an interpreter for the evidentiary hearing;

       (3) The status of witnesses for the hearing, including whether parties require additional
           time to identify or secure witnesses for the hearing and whether the parties intend to
           move to limit or exclude testimony from witnesses;
      Case 4:19-cv-00961-KOB-JHE Document 32 Filed 02/20/20 Page 2 of 2




       (4) Any issues with the logistics of transporting Petitioner to the Hugo Black Courthouse
           for the hearing;

       (5) Proposed dates for the hearing; and

       (6) Any other matters involving the evidentiary hearing.

       The parties are DIRECTED to call 877-873-8017 to access the telephone conference. The

access code is 4577302. The parties should call in five minutes prior to the start time of the

conference.

       DONE this 20th day of February, 2020.



                                            _______________________________
                                            JOHN H. ENGLAND, III
                                            UNITED STATES MAGISTRATE JUDGE




                                                   2
